In a support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Supreme Court, Suffolk County (Farneti, J.), dated November 17, 2004, which, after a hearing, directed him to pay weekly child support in the sum of $222.52.
Ordered that the order is affirmed, without costs or disbursements.
The father contends that the court erred in denying his request to adjourn a support hearing so that he could obtain new counsel. The granting of an adjournment is addressed to the sound discretion of the court (see Matter of Anthony M., 63 NY2d 270, 283 [1984]). In making such a determination, the court must undertake a balanced consideration of all relevant factors (see Matter of Claburn v Claburn, 128 AD2d 937 [1987]). Given the numerous prior adjournments and the extensive delays in this proceeding, as well as the father’s history of discharging counsel, the court providently exercised its discretion in denying him a further adjournment and in directing that the support hearing go forward (see generally Pitts v City of Buffalo, 19 AD3d 1030 [2005]; Betro v Carbone, 5 AD3d 1110 [2004]).
The father’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Florio, J.P., Krausman, Mastro and Dillon, JJ., concur.